UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :                12/18/2019
 STEPHEN ABRAHAM,                                                 :
                                              Plaintiff,          :
                                                                  :    19 Civ. 1933 (LGS)
                            -against-                             :
                                                                  :          ORDER
 PORT AUTHORITY TRANS HUDSON CORP.,                               :
                                                                  :
                                              Defendant.          :
 -------------------------------------------------------------    X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, a hearing was held on December 17, 2019, for Plaintiff to show cause why this case

should not be dismissed for failure to prosecute;

         WHEREAS, at the show cause hearing, Plaintiff’s counsel stated that Plaintiff has not

participated in this litigation or communicated meaningfully with counsel for several months. Although

Plaintiff was served with Orders regarding the hearing, Plaintiff did not appear for the hearing. It is

hereby

         ORDERED that Plaintiff’s counsel, Sean Patrick Constable and Marc Twyman Wietzke, are

relieved of their representation of Plaintiff. Mr. Constable and Mr. Wietzke are respectfully directed to

serve a copy of this Order on Plaintiff. It is further

         ORDERED that, in light of Plaintiff’s failure to participate in this litigation or to meaningfully

communicate with his counsel for months, the case is DISMISSED without prejudice. Should Plaintiff

re-appear and wish to reopen the case, he may file a letter request, and explain his absence.

         The Clerk of Court is respectfully directed to (1) terminate Mr. Constable and Mr. Wietzke as

Plaintiff’s counsel of record and (2) to close this action.

Dated: December 18, 2019
       New York, New York
